DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is defined by a material comprising Li, Y, Br and Cl and an XRD pattern. It’s unclear if the scope of the claim is definite. For instance, the relative size of the peaks in the XRD are not specified, so it’s unclear what intensity would constitute a peak.
The undersigned is of the opinion that the claim would be more clear if the compositional limitations were more structured. For instance, the claim would be more clear if the claim was defined by the formula given in the specification, Li-3YBr6-xClx where x is from 0.5 to 3.5 (see [0098] of the PG-Pub, for instance).  The claim is being interpreted in this manner (see claim rejections below).
Since claims 2 and 3 depend from claim 1, they are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (Bohnsack, Andreas, et al. "Ternäre Halogenide vom Typ A3MX6. VII [1]. Die Bromide Li3MBr6 (M=Sm-Lu,Y): Synthese, Kristallstruktur, Ionenbeweglichkeit." Zeitschrift für anorganische und allgemeine Chemie 623.9 (1997): 1352-1356) in view of Tomita (Tomita, Y., et al. "Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx." Solid State Ionics 179.21-26 (2008): 867-870). It is noted that Bohnsack was cited in an IDS, and an English translation thereof was provided to the Office. The English translation filed by Applicant is referred to below.
Regarding claim 1¸ claim 1 requires a solid electrolyte material comprising: Li, Y, Br, and Cl, wherein in an X-ray diffraction pattern in which Cu-Ka is used as a radiation source, peaks are present within all ranges of diffraction angles 2θ of (in degrees): 13.6 to 14.4, 27.4 to 28.5, 31.8 to 32.9, 45.4 to 47.5, 54.0 to 56.1, and 56.6 to 59.0. The specification of the instant application shows a representative XRD pattern for inventive examples 1-4 prior to annealing (see FIG. 5). Inventive examples 1-4 were prepared by mixing powders of LiBr, YBr3, LiCl and YCl3 ([0098] of PG-Pub). The XRD peak pattern is consistent with Li3YBr3Cl3, i.e., a compound of Li3YBr6-xClx, where x is from 0.5 to 3.5. 
Bohnsack teaches Li3YBr6 (see Table 2, pg. 1354). Bohnsack teaches the lithium ion mobility of this compound (pg. 1354-1355, see Table 4) and thus meets the limitation of being a solid electrolyte material. However, Bohnsack does not teach a chloride component of the compound, and thus Bohnsack does not teach Li3YBr3Cl3 or a Li3YBr6-xClx-type compound, which is believed to be the claimed structure of the claimed XRD pattern.
However, Tomita teaches the deficient limitation. Tomita relates to a Li3InBr6-xClx compound (abstract) for use in lithium ion all solid batteries (pg. 867, §I. Introduction, first column) and is thus analogous art. The compound is considered analogous art because Tomita teaches that the purpose of the study is to determine if the ionic conductivity of Li3InBr6 is improved by substituting Cl for Br (pg. 867, §I. Introduction, second column), and In (indium) belongs to the same class of elements as Y (yttrium), i.e., both are rare-earth elements. 
Tomita teaches that ionic conductivity of the compound reached a maximum at x=3 (i.e., equal parts Cl and Br). Tomita concludes that substitution of Cl increased the diffusion rate of lithium ion (pg. 870, §4. Conclusions). Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the compound of Bohnsack (Li3YBr6) with that of Tomita to arrive at the compound Li3YBr3Cl3. The person having ordinary skill in the art (“skilled person”) would have been motivated to do so in order to increase the lithium ion diffusion rate.
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, it is believed that the compositional modification of Bohnsack with Tomita would have resulted in a substantially identical composition and structure because both Li3YBr6 and Li3InBr6 -have a monoclinic crystal structure (see Table 2 of Bohnsack and pg. 1354; see pg. 868, §3.1 X-ray diffraction of Tomita).
 There would have been a reasonable expectation of success in increasing the lithium ion diffusion rate because indium and yttrium are both rare-earth elements, and the skilled person knows that the rare-earth elements are known to have similar electronic properties. Moreover, as noted above, both Li3YBr6 and Li3InBr6 -have a monoclinic crystal structure and Tomita teaches that substituting Cl into this structure is effective for increasing lithium ion conductivity because of a reduction in lattice volume caused by the substitution of Cl (pg. 870, §4. Conclusions).
Regarding claim 2¸ Bohnsack in view of Tomita teach the solid electrolyte material of claim 1. Claim 2 requires wherein the peaks are present within all ranges of diffraction angles 2θ (in degrees) of 13.8 to 14.2, 27.8 to 28.4, 32.3 to 32.8, 46.2 to 47.2, 54.8 to 56.0, and 57.5 to 58.8, which are simply narrower ranges of the XRD pattern recited in claim 1. As noted above, the combination of Bohnsack and Tomita is held to teach substantially the same composition and structure of Li3YBr6-xClx. As such, it is believed that the combination of Bohnsack in view of Tomita would also meet the limitations of claim 2.
Regarding claim 3, Tomita teaches that Li3InBr6 is useful in lithium ion batteries because it is a lithium ion conductor, and in particular, all solid state batteries (pg. 867, §I. Introduction, first column). The structure recited in claim 3 would be inherent to an all solid battery. Thus, Tomita is held to teach a positive electrode; a negative electrode; and  an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer includes the solid electrolyte material. As noted above, Bohnsack in view of Tomita teach the solid electrolyte according to claim 1. Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the material of modified Bohnsack into an all solid state battery because Tomita teaches such lithium ion conductors are useful in all solid state batteries. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, Y., et al. "Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx." Solid State Ionics 179.21-26 (2008): 867-870) in view of Bohnsack (English translation of Bohnsack, Andreas, et al. "Ternäre Halogenide vom Typ A3MX6. VII [1]. Die Bromide Li3MBr6 (M= Sm-Lu, Y): Synthese, Kristallstruktur, Ionenbeweglichkeit." Zeitschrift für anorganische und allgemeine Chemie 623.9 (1997): 1352-1356).
Regarding claim 1¸ claim 1 requires a solid electrolyte material comprising: Li, Y, Br, and Cl, wherein in an X-ray diffraction pattern in which Cu-Ka is used as a radiation source, peaks are present within all ranges of diffraction angles 2θ of (in degrees): 13.6 to 14.4, 27.4 to 28.5, 31.8 to 32.9, 45.4 to 47.5, 54.0 to 56.1, and 56.6 to 59.0. The specification of the instant application shows a representative XRD pattern for inventive examples 1-4 prior to annealing (see FIG. 5). Inventive examples 1-4 were prepared by mixing powders of LiBr, YBr3, LiCl and YCl3 ([0098] of PG-Pub). The XRD peak pattern is consistent with Li3YBr3Cl3, i.e., a compound of Li3YBr6-xClx, where x is from 0.5 to 3.5. 
Tomita teaches Li3InBr6-xClx (abstract) for use in lithium ion all solid batteries (pg. 867, §I. Introduction, first column) as a lithium ion conductor (i.e., a solid electrolyte).
Tomita differs from the claimed invention in that the claimed invention requires the rare earth element yttrium (Y), whereas Tomita teaches indium (In).
Bohnsack teaches the deficient limitation. Bohnsack relates to Li3MBr6 compounds (abstract) made with various rare earth elements (Sm-Lu and Y) and their lithium ion conductivities (pg. 1354-1355) and is thus analogous art. Since Bohnsack teaches Li3MBr6 where M is one of various rare earth elements, the undersigned is of the opinion that Bohnsack teaches an interchangeability of the metal atom (M) in the chemical formula Li3MBr6 so long as M is a rare earth element. 
It would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by simply substituting the indium (In) of Tomita with the yttrium (Y) of Bohnsack to arrive at the claimed invention compound of Li3YBr6-xClx. There would have been a reasonable expectation of success in obtaining a lithium ion conducting compound by substituting the indium of Tomita with the yttrium of Bohnsack because both Tomita and Bohnsack relate to the same type of genus of compound (i.e., Li3MX3 where M is a rare earth element and X is a halide) having the same monoclinic crystalline structure (see Table 2 of Bohnsack and pg. 1354; see pg. 868, §3.1 X-ray diffraction of Tomita) and both references teach their respective compounds ability to conduct lithium ions. See MPEP 2143 §I.B and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, it is believed that the compositional modification of Tomita with Bohnsack would have resulted in a substantially identical composition and structure because both Li3YBr6 and Li3InBr6 -have a monoclinic crystal structure (see Table 2 of Bohnsack and pg. 1354; see pg. 868, §3.1 X-ray diffraction of Tomita). Moreover, Tomita appears to produce their lithium indium halide compound by a similar process (see §2 of Tomita) as the one used in the specification (see [0098] of the PG-Pub).
Regarding claim 2¸ Tomita in view of Bohnsack teach the solid electrolyte material of claim 1 as described above. Claim 2 requires wherein the peaks are present within all ranges of diffraction angles 2θ (in degrees) of 13.8 to 14.2, 27.8 to 28.4, 32.3 to 32.8, 46.2 to 47.2, 54.8 to 56.0, and 57.5 to 58.8, which are simply slightly narrower ranges of the XRD pattern recited in claim 1. As noted above, the combination of Tomita and Bohnsack is held to teach substantially the same composition and structure of Li3YBr6-xClx. As such, it is believed that the combination of Bohnsack in view of Tomita would also meet the limitations of claim 2.
Regarding claim 3, Tomita teaches that Li3InBr6 is useful in lithium ion batteries because it is a lithium ion conductor, and in particular, all solid state batteries (pg. 867, §I. Introduction, first column). The structure recited in claim 3 would be inherent to an all solid battery. Thus, Tomita is held to teach a positive electrode; a negative electrode; and  an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer includes the solid electrolyte material. As noted above, Tomita in view of Bohnsack teach the solid electrolyte according to claim 1. Thus, Tomita in view of Bohnsack teach all of the limitations of claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721